Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4,6,7,10,12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acevedo(WO2015/154203A1).
Regarding claims 1-4,6,7, Acevedo teaches a ready to eat cereal bar comprising muesli(rice, wheat, oats, corn and rye) and dried edible mushrooms(example p.6). 
Regarding claim 10, Acevedo teaches that the mushroom is a Paris variety mushroom(champignon)(example p.6).
Regarding claim 12, Acevedo teaches that the bar comprises a flavoring agent in the form of cinnamon(example, p.6)
Regarding claims 13-16, Acevedo teaches that the bar comprises 10-15% muesli which comprises a combination of rice, wheat, oats, corn, and rye(p.7, step A, example p.6). Therefore, corn is present in an amount of no more than 20%.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-3,5,7,8,10,12-18 is/are rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu(CN 104304974)
	Regarding claims 1-3,7, Liu teaches an extruded noodle product comprising corn flour, dried mushroom, and wheat flour(cereal grain)(p.3-4, embodiment 1; corn flour, wheat flour and dehydrated mushrooms are combined and then extruded in a noodle machine). Liu teaches that the noodles are eaten by a consumer. Therefore, upon cooking of the dried noodles in a consumer’s home, the product is “ready to eat”. The instant claims do not dictate that the product is required to be packaged or shelf stable. Therefore, the noodles when cooked are considered “ready to eat” as claimed.
	In the alternative, it would have been obvious to cook and prepare the dried noodles as is conventional in the art, in order to provide a “ready to eat” product as claimed.
	Regarding claim 5, Liu teaches that the noodle comprises soybean flour which is a legume(embodiment 1).
	Regarding claim 8,10, Liu teaches that the noodle dough before drying comprises 200 parts wheat flour, 80 parts sorghum, 70 parts buckwheat flour, 70 parts soybean powder, 60 parts corn flour, 20 parts shitake mushrooms, 20 parts of enoki mushrooms, 25 parts of tea tree mushroom, 15 parts of fungus, 16 parts of white fungus, 20 parts of eggs, 4 parts of salt, and 90 parts of water(p.3, 2nd full paragraph).
	Therefore, the grain(wheat flour, sorghum, buckwheat flour, and soybean powder) comprises 61%(420/690) of the noodle product.
	 Regarding claim 12, Liu teaches that the extruded noodle product comprises the flavoring agent salt(p.3, 2nd full paragraph).
Regarding claim 13, Liu teaches that the corn flour comprises 9% of the extruded noodle product(60/690), which is no more than 90wt% as claimed(p.3, 2nd full paragraph).
Regarding claim 14, Liu teaches that the corn flour comprises 9% of the extruded noodle product(60/690), which is no more than 80wt% as claimed(p.3, 2nd full paragraph).
Regarding claim 15, Liu teaches that the corn flour comprises 9% of the extruded noodle product(60/690), which is no more than 60wt% as claimed(p.3, 2nd full paragraph).
Regarding claim 16, Liu teaches that the corn flour comprises 9% of the extruded noodle product(60/690), which is no more than 20wt% as claimed(p.3, 2nd full paragraph).
Regarding claim 17, Liu teaches that the corn flour comprises 9% of the extruded noodle product(60/690), which is no more than 10wt% as claimed(p.3, 2nd full paragraph).
	Regarding claim 18, Liu teaches that the corn flour comprises 9% of the extruded noodle product(60/690), which is “about 10 to 90wt% as claimed(p.3, 2nd full paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu(CN 104304974).
Regarding claim 9, Liu teaches that the noodle dough before drying comprises 200 parts wheat flour, 80 parts sorghum, 70 parts buckwheat flour, 70 parts soybean powder, 60 parts corn flour, 20 parts shitake mushrooms, 25 parts of enoki mushrooms, 25 parts of tea tree mushroom, 15 parts of fungus, 16 parts of white fungus, 20 parts of eggs, 4 parts of salt, and 90 parts of water(p.3, 2nd full paragraph).
Therefore, the dry mushrooms comprise 9.4%(65/690) of the noodle dough. This is slightly under the amount of at least 10wt% as claimed. However, upon drying of the noodle, the noodle dough would lose a substantial amount of water. When removing the water from the noodle dough(i.e. subtracting 90 parts water for a total of 600 parts), the amount of dry mushrooms equates to 10.8%(65/600). Therefore, one of ordinary skill in the art would expect that upon the loss of most of the water upon drying, the percentage of dried mushrooms would be at least 10%wt as claimed. 
Furthermore, Liu teaches that the mushrooms have beneficial properties such as immunity enhancing, tumor resisting, virus resisting, etc.(abstract). Therefore, it would have been obvious to increase the percentage of dried mushrooms to an amount of at least 10%wt as claimed in order to maximize these properties. 

Claim(s) 11,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acevedo(WO2015/154203A1) in view of Reddy(WO 2005/063047 A1)
Acevedo does not specifically teach the presence starch in the food bar. However, Reddy teaches a cereal bar comprising puffed and expanded rich product and a binder comprising sugar, glucose syrup, and modified starch in an amount of 0.5%-5.0%(abstract). Reddy teaches that the starch helps improve the texture of the bar by creating a soft, chewy, gummy product(p.7, line 29-33). It would have been obvious to include 0.5-5.0% starch in the bar of Acevedo in order to create a soft, chewy texture as taught in Reddy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791